DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gulley (3,953,661).

Regarding claim 1, Gulley teaches an assembly for making a concrete expansion joint insert, the assembly comprising: an extruder (76); and a device that receives material from the extruder (92), the device including a flow path through the device, and at least one internal feature (104) that directs the material away from a middle of the flow path and toward outside edges of the flow path to establish an approximately equal flow rate of the material through the middle and outside edges of the flow path.  

Regarding claim 2, Gulley teaches the internal feature comprises at least one wedge (102) that interrupts a portion of the flow path.  

Regarding claim 3, Gulley teaches the internal feature comprises outside edge profiles that have a larger cross-sectional area than the middle of the flow path.  Since the size of “middle of the flow path” any portion of the flow path can be considered the middle of the flow path. 


Regarding claim 7, Gulley teaches the extruder comprises a first extruder (58) that delivers a first material to the flow path for establishing a body of the insert; and a second extruder (76) that delivers a second material into the flow path near at least one longitudinal edge of the insert.  

Regarding claim 8, Gulley teaches the second material is co-extruded with the first material through the device; and the second material establishes a surface characteristic on the at least one edge that is different than a surface characteristic of another portion of the insert (Figure 7).  
Regarding claim 9, Gulley teaches dimensions of the flow path establish finish dimensions of the concrete expansion joint insert (Figure 7).  

Regarding claim 11, Gulley teaches the device comprises a second material port (84) that is configured to introduce a second material (24) onto at least one longitudinal edge of the insert.  

Regarding claim 12, Gulley teaches the device includes a groove (100) that receives the second material from the second material port, the groove is larger than the flow path in a direction corresponding to a thickness of the insert' and the groove overlaps the flow path.  

Regarding claim 13, Gulley teaches the extruder comprises a first extruder (58) and a second extruder (76), the device comprises a secondary channel (100) adjacent the flow path, the first extruder introduces material into the flow path, and the second extruder introduces a different material in to the secondary channel.  

Regarding claim 14, Gulley teaches a method of making a concrete expansion joint insert, the method comprising: extruding (58, 76) a material into a device, directing the material along a flow path through the device, and directing the material away from a middle of the flow path and toward outside edges of the flow path to establish an approximately equal flow rate of the material through the middle and outside edges of the flow path (via 102).  
Regarding claim 15, Gulley teaches using an internal feature (102) within the flow path to direct the material away from the middle of the flow path toward the outside edges of the flow path.  

Regarding claim 16, Gulley teaches the internal feature comprises at least one wedge that interrupts a portion of the flow path (Figure 11).  

Regarding claim 17, Gulley teaches the internal feature comprises outside edge profiles that have a larger cross-sectional area than the middle of the flow path.  Since the size of “middle of the flow path” any portion of the flow path can be considered the middle of the flow path.
Allowable Subject Matter
Claims 4-6, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.  Kohler teaches a co-extrusion apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        October 21, 2022